



1st AMENDMENT
TO THE
FOURTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP
OF
SUN COMMUNITIES OPERATING LIMITED PARTNERSHIP


THIS 1ST AMENDMENT TO THE FOURTH AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP OF SUN COMMUNITIES OPERATING LIMITED PARTNERSHIP (this “Amendment”)
is made and entered into on January 9, 2020 (“Effective Date”), by and between
SUN COMMUNITIES, INC., a Maryland corporation (the “General Partner”), as the
general partner of SUN COMMUNITIES OPERATING LIMITED PARTNERSHIP, a Michigan
limited partnership (the “Partnership”), and the Contributor (as defined in the
Contribution Agreement) (the “Series E Preferred Partner”).


RECITALS


A.    The Contributor and the Partnership entered into a Contribution Agreement,
dated as of August 5, 2019 (the “Contribution Agreement”), with respect to the
Partnership’s acquisition of parcels of real property located in East Falmouth,
Barnstable County, Massachusetts.


B.    Pursuant to the Contribution Agreement, the Series E Preferred Partner has
contributed certain assets (the “Contributed Assets”) to the Partnership in
consideration for the issuance by the Partnership of Series E Preferred Units
(defined below) and certain other consideration.


C.    The signatories hereto desire to amend that certain Fourth Amended and
Restated Agreement of Limited Partnership of Sun Communities Operating Limited
Partnership, dated as of January 31, 2019 (the “Agreement”) as set forth herein.
Any capitalized term used but not otherwise defined herein shall have the
meaning ascribed to it in the Agreement.


D.    Article 13 of the Agreement authorizes the General Partner, as the holder
of more than fifty percent (50%) of the Common OP Units, to amend the Agreement.


NOW, THEREFORE, in consideration of the foregoing, of the mutual promises set
forth herein, and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree to continue the Partnership and amend the Agreement as
follows:


1.    Admission of New Partner. As of the Effective Date, the Series E Preferred
Partner has contributed the Contributed Assets to the Partnership in exchange
for the issuance by the Partnership to the Series E Preferred Partner of an
aggregate of 90,000 Series E Preferred Units. The Series E Preferred Units
issued to the Series E Preferred Partner have been duly issued and fully paid.
The Series E Preferred Partner is hereby admitted to the Partnership as a new
Limited Partner, and by execution of this Amendment the Series E Preferred
Partner agrees to be bound by all of the terms and conditions of the Agreement,
as amended hereby, and hereby acknowledges receipt of a copy of the Agreement.
Exhibit A of the Agreement is hereby deleted in its entirety and is replaced
with Exhibit A to this Amendment.


2.    Investment Representations. The Series E Preferred Partner hereby agrees
to indemnify the Partnership, the General Partner and its directors, officers,
employees and agents, against all liability, damages, loss, costs and expenses
(including reasonable attorneys' fees and expenses) which any of them may incur
by reason of the falsity of any representation or breach of any warranty made by
the Series E Preferred Partner. The Series E Preferred Partner hereby represents
and warrants to the Partnership as follows.





--------------------------------------------------------------------------------







(a)The Series E Preferred Partner has been furnished with or has had access to,
and has carefully reviewed, the periodic filings of the General Partner made
with the Securities and Exchange Commission, the organizational documents of the
Partnership and such other documents relating to the General Partner and the
Partnership as it may have requested. The Series E Preferred Partner has relied
solely on the information contained therein and has not received or relied upon
any other representations, warranties or assurances of the Partnership or the
General Partner or any persons acting on their behalf, whether written or oral,
other than the representations and warranties set forth in the Contribution
Agreement. The Series E Preferred Partner understands that all documents,
records and books pertaining to its investment in Series E Preferred Units have
been made available for inspection by it and its attorneys, accountants,
investment advisors and other representatives. The Series E Preferred Partner
and its advisors and representatives have had a reasonable opportunity to ask
questions of and receive answers from the Partnership and the General Partner,
or a person or persons acting on its behalf, concerning the terms and conditions
of the issuance of the Series E Preferred Units and the business, affairs and
prospects of the Partnership and the General Partner, and all such questions
have been answered to the Series E Preferred Partner’s full satisfaction.


(b)    The Series E Preferred Units were not offered for sale to the Series E
Preferred Partner by means of: (i) an advertisement, article, notice, letter,
circular or other communication published in any newspaper, magazine or similar
medium or by other written communication or broadcast over television or radio;
or (ii) a seminar or meeting held pursuant to public invitation or announcement;
or (iii) any other form of general solicitation or advertising.


(c)    The Series E Preferred Partner is duly organized, validly existing and in
good standing under all laws applicable to it and has full power and authority
to acquire the Series E Preferred Units. The person(s) executing this Amendment
on behalf of the Series E Preferred Partner are duly authorized to act for and
bind it.


(d)    The Series E Preferred Partner and its shareholders, members, partners or
beneficiaries (if any) have adequate means of providing for their current needs
and possible personal contingencies, have no need for liquidity in its
investment in the Series E Preferred Units, are able to bear the substantial
economic risks of an investment in the Series E Preferred Units for an
indefinite period, and at the present time could afford a complete loss of the
investment. The Series E Preferred Partner has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of this investment.


(e)    The Series E Preferred Partner recognizes that there is substantial
economic risk associated with an investment in the Series E Preferred Units,
which could result in a complete loss of investment.


(f)    The Series E Preferred Partner understands, or has consulted with its tax
advisors concerning, the tax consequences of an investment in the Series E
Preferred Units. Such Series E Preferred Partner has not received or relied upon
any representations, warranties or assurances of the Partnership, the General
Partner, or any persons acting on their behalf concerning the tax aspects of an
investment in the Series E Preferred Units.


(g)    The Series E Preferred Partner understands that the Series E Preferred
Units have not been registered under the Securities Act of 1933, as amended (the
“Securities Act”), or the securities laws of any state. The Series E Preferred
Partner will not sell or otherwise transfer any the Series E Preferred Units or
REIT Shares for which they may be exchanged unless they are registered under the
Securities Act and any applicable state securities laws, or pursuant to an
exemption from such registration satisfactory to the General


2



--------------------------------------------------------------------------------





Partner. The Series E Preferred Partner is purchasing the Series E Preferred
Units and, upon their exchange, REIT Shares, solely for its own account for
investment only and not for the account of any other person and not for
distribution, assignment or resale to others, except distribution to the
members, partners and other beneficial owners of the Series E Preferred Partner.


(h)    The Series E Preferred Partner understands that it may not be able to
sell or dispose of the Series E Preferred Units as there is no public market for
them. The Series E Preferred Partner further understands that the terms of
Article 11 of the Agreement restrict their sale or transfer.


3.    Section 6.1(a)(iii) of the Agreement is hereby deleted in its entirety and
replaced with the following:


“(iii)    Third, to the Partners, pro rata in proportion to the number of OP
Units held by each such Partner as of the last day of the period for which such
allocation is being made; provided, however, that the Profits allocated to any
Preferred OP Units, Series A-1 Preferred Units, Series A-3 Preferred Units,
Series A-4 Preferred Units, Series C Preferred Units, Series D Preferred Units
and Series E Preferred Units pursuant to this Section 6.1(a)(iii) for any
calendar year shall not exceed the amount of Preferred Dividends, Series A-1
Priority Return, Series A-3 Priority Return, Series A-4 Priority Return, Series
C Priority Return, Series D Priority Return and Series E Priority Return,
respectively, thereon for that calendar year, and any such excess Profits
remaining after the application of such limitation shall be allocated to the
holders of the Common OP Units, pro rata.”


4.    Section 7.1(a) of the Agreement is hereby deleted in its entirety and
replaced with the following:


“(a)    Distributions in respect of OP Units (other than Common OP Units) shall
be made at the times, in the amounts and in the priority provided in this
Agreement, including, without limitation, Sections 16.1, 18.3, 20.3, 21.3, 22.3,
23.3 and 24.3 of this Agreement.”


5.    Section 12.2(a) of the Agreement is hereby deleted in its entirety and
replaced with the following:


“(a)    The Capital Accounts of the holders of the OP Units shall be adjusted to
reflect the manner in which any unrealized income, gain, loss and deduction
inherent in the Partnership’s property, which has not previously been reflected
in the Partners’ Capital Accounts, would be allocated among the Partners if
there were a taxable disposition of such property at fair market value on the
date of distribution. Any resulting increase in the Partners’ Capital Accounts
shall be allocated, subject to Section 6.2: (i) first to the holders of the
Preferred OP Units, Series A-1 Preferred Units and Series A-4 Preferred Units in
proportions and amounts sufficient to bring their respective Capital Account
balances up to the amount of the Issue Prices of their respective OP Units plus
accrued and unpaid Preferred Dividends, Series A-1 Priority Return and Series
A-4 Priority Return, as the case may be, thereon; (ii) second to the holders of
the Series C Preferred Units in proportions and amounts sufficient to bring
their respective Capital Account balances up to the amount of the Series C Issue
Price plus accrued and unpaid Series C Priority Return thereon; (iii) third to
the holders of the Series D Preferred Units in proportions and amounts
sufficient to bring their respective Capital Account balances up to the amount
of the Series D Issue Price plus accrued and unpaid Series D Priority Return
thereon; (iv) fourth to the holders of the Series E Preferred Units in
proportions and amounts sufficient to bring their respective Capital Account
balances up to the amount of the Series E Issue Price plus accrued and unpaid
Series E Priority Return thereon; (v) fifth to the holders of the Series A-3
Preferred Units in proportions and amounts sufficient to bring their respective
Capital Account balances up to the amount of the Series A-3 Issue Price plus
accrued and unpaid Series A-3 Priority Return thereon; and (vi) sixth (if any)
to the Common OP Units. Any resulting decrease in the Partners’ Capital Accounts
shall be allocated, subject to Section 6.2: (i) first to the holders of Common
OP Units, in proportions and amounts sufficient to reduce their respective
capital account balances to zero; (ii) second, to the holders of Series A-3
Preferred Units, in proportions and amounts sufficient to reduce their
respective capital account balances to zero; (iii) third, to the holders of
Series E Preferred Units, in proportions and amounts sufficient to reduce their
respective capital


3



--------------------------------------------------------------------------------





account balances to zero, (iv) fourth to the holders of Series D Preferred
Units, in proportions and amounts sufficient to reduce their respective capital
account balances to zero; (v) fifth, to the holders of Series C Preferred Units,
in proportions and amounts sufficient to reduce their respective capital account
balances to zero; (vi) sixth, to the holders of Preferred OP Units, Series A-1
Preferred Units and Series A-4 Preferred Units, in proportions and amounts
sufficient to reduce their respective capital account balances to zero; and
(vii) seventh, to the General Partner.”


6.    The definition of “Common Stock Fair Market Value” set forth in Article 1
(Defined Terms) of the Agreement is hereby deleted in its entirety and replaced
with the following:


“’Common Stock Fair Market Value” shall mean, with respect to any Series A-1
Exchange Date, Series A-3 Exchange Date, Series A-4 Exchange Date, Series C
Exchange Date, Series D Exchange Date or Series E Exchange Date, the average
closing price of a REIT Share for the 10 consecutive trading days preceding such
Series A-1 Exchange Date, Series A-3 Exchange Date, Series A-4 Exchange Date,
Series C Exchange Date, Series D Exchange Date or Series E Exchange Date on the
principal national securities exchange on which the REIT Shares are listed or
admitted to trading or, if not listed or admitted to trading on any national
securities exchange, the average of the reported bid and asked prices during
such 10 trading day period in the over the counter market as furnished by the
National Quotation Bureau, Inc., or, if such firm is not then engaged in the
business of reporting such prices, as furnished by any member of the National
Association of Securities Dealers, Inc. selected by the General Partner or, if
the REIT Shares or securities are not publicly traded, the Common Stock Fair
Market Value for such day shall be the fair market value thereof determined
jointly by the General Partner and the holder(s) of Series A-1 Preferred Units,
Series A-3 Preferred Units, Series A-4 Preferred Units, Series C Preferred
Units, Series D Preferred Units or Series E Preferred Units that are exchanging
such Series A-1 Preferred Units, Series A-3 Preferred Units, Series A-4
Preferred Units, Series C Preferred Units, Series D Preferred Units or Series E
Preferred Units for REIT Shares or Common OP Units; provided, however, that if
such parties are unable to reach agreement within a reasonable period of time,
the Common Stock Fair Market Value shall be determined in good faith by an
independent investment banking firm selected jointly by the General Partner and
such holder(s) of Series A-1 Preferred Units, Series A-3 Preferred Units, Series
A-4 Preferred Units, Series C Preferred Units, Series D Preferred Units or
Series E Preferred Units or, if that selection cannot be made within five days,
by an independent investment banking firm selected by the American Arbitration
Association in accordance with its rules.”


7.    The following new definitions are inserted in Article 1 (Defined Terms) of
the Agreement so as to preserve alphabetical order:


“Series E Exchange Date” shall mean the date specified in a Series E Exchange
Notice on which the holder of Series E Preferred Units proposes to exchange
Series E Preferred Units for shares of the General Partner’s common stock;
provided, however, that the proposed Series E Exchange Date (i) must be a
Business Day, and (ii) may not be less than three Business Days, nor more than
more than 15 Business Days, after the date such Series E Exchange Notice is
delivered.


“Series E Exchange Notice” shall mean a written notice delivered by a holder of
Series E Preferred Units to the General Partner of such holder’s election to
exchange Series E Preferred Units for shares of the General Partner’s common
stock. Each Series E Exchange Notice must specify the number of Series E
Preferred Units to be exchanged and the proposed Series E Exchange Date.


“Series E Issuance Date” shall mean January 9, 2020.


“Series E Preferred Partner(s)” shall mean the holders of Series E Preferred
Units set forth on Exhibit A hereto, as it may be amended from time to time, and
their respective successors and permitted assigns.


4



--------------------------------------------------------------------------------







“Series E Preferred Unit Distribution Period” shall mean the period from and
including the Series E Issuance Date to, but excluding, the first Series E
Preferred Unit Distribution Payment Date, and each subsequent period from and
including a Series E Preferred Unit Distribution Payment Date to, but excluding,
the next succeeding Series E Preferred Unit Distribution Payment Date.


“Series E Preferred Units” shall have the meaning set forth therefor in Section
24.2 hereof.


“Series E Priority Return” shall have the meaning set forth therefor in Section
24.1 hereof.


8.    The following new Article 24 of the Agreement is inserted in the Agreement
after Article 23 thereof:


ARTICLE 24.
SERIES E PREFERRED UNITS


Section 24.1    Definitions. The term “Series E Parity Preferred Units” shall
mean any class or series of OP Units of the Partnership now or hereafter
authorized, issued or outstanding and expressly designated by the Partnership to
rank on parity with the Series E Preferred Units with respect to distributions
and rights upon voluntary or involuntary liquidation, winding-up or dissolution
of the Partnership. The term “Series E Priority Return” shall mean an amount
equal to the Series E Applicable Rate multiplied by the stated issue price of
$100 (the “Series E Issue Price”) per Series E Preferred Unit per annum. The
term “Series E Applicable Rate” shall mean: (a) 5.25% per annum (determined on
the basis of a 365 day year) until the second anniversary of the Series E
Issuance Date; (b) 5.50% per annum (determined on the basis of a 365 day year)
from and after the second anniversary of the Series E Issuance Date.


Section 24.2    Designation and Number. A series of OP Units in the Partnership
designated as the Series E Preferred Units (the “Series E Preferred Units”) is
hereby established. The number of Series E Preferred Units shall be 90,000.


Section 24.3     Distributions.


(a) Payment of Distributions.
i.Subject to the preferential rights of holders of any class or series of OP
Units of the Partnership ranking senior to the Series E Preferred Units, the
holders of Series E Preferred Units will be entitled to receive, when, as and if
declared by the Partnership acting through the General Partner, out of the
Partnership’s available cash, cumulative preferential cash distributions in an
amount equal to the Series E Priority Return.
ii.All distributions shall be cumulative, shall accrue from the date of
issuance, and will be payable quarterly (such quarterly periods for purposes of
payment and accrual will be the quarterly periods ending on the dates specified
in this sentence) in arrears on March 31, June 30, September 30 and December 31
of each year (each a “Series E Preferred Unit Distribution Payment Date”), and
will be computed on the basis of a 365-day year. If any Series E Preferred Unit
Distribution Payment Date is not a Business Day, then payment of the
distribution to be made on such date will be made on the next succeeding day
that is a Business Day (and without any interest or other payment in respect of
any such delay). The distributions payable on any Series E Preferred Unit
Distribution Payment Date shall include distributions accrued to but not
including such Series E Preferred Unit Distribution


5



--------------------------------------------------------------------------------





Payment Date. Distributions payable on any Series E Preferred Units shall be
pro-rated for the quarter in which the Series E Preferred Units are first
issued.


(b)Distributions Cumulative. Notwithstanding the foregoing, distributions on the
Series E Preferred Units will accrue and be cumulative from the Series E
Issuance Date, whether or not the terms and provisions set forth in the last
sentence of this Section 24.3(b) at any time prohibit the declaration, setting
aside for payment or current payment of distributions, whether or not the
Partnership has earnings, whether or not there are funds legally available for
the payment of such distributions and whether or not such distributions are
authorized. No interest, or sum in lieu of interest, will be payable in respect
of any distribution payment or payments on Series E Preferred Units which may be
in arrears, and the holders of the Series E Preferred Units will not be entitled
to any distributions, whether payable in cash, securities or other property, in
excess of full cumulative distributions described above. Any distribution
payment made on the Series E Preferred Units will first be credited against the
earliest accrued but unpaid distribution due with respect to the Series E
Preferred Units. No distributions on the Series E Preferred Units shall be
authorized, declared, paid or set apart for payment by the Partnership at such
time as the terms and provisions of any agreement of the Partnership, including
any agreement relating to its indebtedness, directly or indirectly prohibit
authorization, declaration, payment or setting apart for payment or provide that
such authorization, declaration, payment or setting apart for payment would
constitute a breach thereof or a default thereunder, or if such declaration,
payment or setting apart for payment shall be restricted or prohibited by law.


(c)Priority as to Distributions.


(i)Except as provided in Section 24.3(c)(ii) below, unless full cumulative
distributions for all past Series E Preferred Unit Distribution Periods on the
Series E Preferred Units have been or contemporaneously are authorized and paid
or authorized and a sum sufficient for the payment thereof is set apart for such
payment, no distributions (other than in Common OP Units or any other class or
series of OP Units ranking junior to the Series E Preferred Units as to
distributions and as to the distribution of assets upon liquidation, dissolution
and winding up of the Partnership) shall be authorized or paid or set aside for
payment nor shall any other distribution be authorized or made on Common OP
Units or any other classes or series of OP Units ranking junior to or on parity
with the Series E Preferred Units as to distributions or as to the distribution
of assets upon liquidation, dissolution or winding up of the Partnership nor
shall any Common OP Units or any other classes or series of OP Units ranking
junior to or on parity with the Series E Preferred Units as to distributions or
as to the distribution of assets upon liquidation, dissolution or winding up of
the Partnership be redeemed, purchased or otherwise acquired for any
consideration (or any amounts be paid to or made available for a sinking fund
for the redemption of any such units) by the Partnership except: (1) by
conversion into or exchange for Common OP Units or any other classes or series
of OP Units ranking junior to the Series E Preferred Units as to distributions
and as to the distribution of assets upon liquidation, dissolution and winding
up of the Partnership, (2) by redemption, purchase or other acquisition of
Common OP Units made for purposes of an incentive, benefit or share purchase
plan for the General Partner, the Partnership or any of their respective
subsidiaries, (3) for redemptions, purchases or other acquisitions of OP Units
by the Partnership in connection with the General Partner’s purchase of its
securities for the purpose of preserving the General Partner’s qualification as
a REIT for federal income tax purposes, or (4) for any distributions by the
Partnership corresponding to distributions by the General Partner required for
it to maintain its status as a REIT for federal income tax purposes. With
respect to the Series E Preferred Units, all references in this Article 24 to
“past Series E Preferred Unit Distribution Periods” shall mean, as of any date,
Series E Preferred Unit Distribution Periods ending on or prior to such date,
and with respect to any other class or series of OP Units ranking on a parity as
to distributions with the Series E Preferred Units, all references in this
Article 24 to “past distribution


6



--------------------------------------------------------------------------------





periods” (and all similar references) shall mean, as of any date, distribution
periods with respect to such other class or series of OP Units ending on or
prior to such date.


(ii)When full cumulative distributions for all past Series E Preferred Unit
Distribution Periods are not paid in full (or a sum sufficient for such full
payment is not set apart) upon the Series E Preferred Units and when full
cumulative distributions for all past distribution periods are not paid in full
(or a sum sufficient for such full payment is not set apart) upon the units of
any other Series E Parity Preferred Units ranking on a parity as to
distributions with the Series E Preferred Units, then all distributions
authorized on the Series E Preferred Units and any other outstanding classes or
series of Series E Parity Preferred Units ranking on a parity as to
distributions with the Series E Preferred Units shall be declared pro rata so
that the amount of distributions authorized per unit on the Series E Preferred
Units and such other classes or series of Series E Parity Preferred Units
ranking on a parity as to distributions with the Series E Preferred Units shall
in all cases bear to each other the same ratio that accumulated and unpaid
distributions per unit on the Series E Preferred Units and such other classes or
series of Series E Parity Preferred Units ranking on a parity as to
distributions with the Series E Preferred Units (which, in the case of any such
other classes or series of Series E Parity Preferred Units ranking on a parity
as to distributions with the Series E Preferred Units, shall not include any
accumulation in respect of unpaid distributions for past distribution periods if
such other Series E Parity Preferred Units ranking on a parity as to
distributions with the Series E Preferred Units does not have a cumulative
distribution) bear to each other.


Section 24.4      Liquidation Proceeds.


(a)Distributions. Upon any voluntary or involuntary liquidation, dissolution or
winding-up of the Partnership, before any payment or distribution of the assets
of the Partnership (whether capital or surplus) shall be made to or set apart
for the holders of Common OP Units or any other classes or series of OP Units
ranking junior to the Series E Preferred Units as to distributions or as to the
distribution of assets upon liquidation, dissolution or winding up of the
Partnership, the holders of Series E Preferred Units shall be entitled to
receive an amount per Series E Preferred Unit equal to the Series E Issue Price
plus any accrued but unpaid Series E Priority Return thereon (whether or not
authorized or declared) to the date of payment in accordance with Article 12.
If, upon any liquidation, dissolution or winding up of the Partnership, the
assets of the Partnership, or proceeds thereof, distributable among the holders
of Series E Preferred Units shall be insufficient to pay the full preferential
amount set forth in Article 12 and liquidating payments on any Series E Parity
Preferred Units, as to the distribution of assets on any liquidation,
dissolution or winding up of the Partnership, then such assets, or the proceeds
thereof, shall be distributed among the holders of Series E Preferred Units and
any such other Series E Parity Preferred Units ratably in accordance with the
respective amounts that would be payable on such Series E Preferred Units and
any such Series E Parity Preferred Units if all amounts payable thereon were
paid in full.


(b)Notice. Written notice of any voluntary or involuntary liquidation,
dissolution or winding-up of the Partnership, stating the payment date or dates
when, and the place or places where, the amounts distributable in such
circumstances shall be payable, shall be given by (i) fax or email and (ii) by
first class mail, postage pre-paid, not less than thirty (30) and not more than
sixty (60) days prior to the payment date stated therein, to each record holder
of the Series E Preferred Units at the respective addresses of such holders as
the same shall appear on the transfer records of the Partnership.


(c)No Further Rights. After payment of the full amount of the liquidating
distributions to which it is entitled, the holders of Series E Preferred Units
will have no right or claim to any of the remaining assets of the Partnership.


7



--------------------------------------------------------------------------------







(d)Consolidation, Merger or Certain Other Transactions. The voluntary sale,
conveyance, lease, exchange or transfer (for cash, shares of stock, securities
or other consideration) of all or substantially all of the property or assets of
the Partnership to, or the consolidation or merger or other business combination
of the Partnership with or into, any corporation, trust or other entity (or of
any corporation, trust or other entity with or into the Partnership) shall not
be deemed to constitute a liquidation, dissolution or winding-up of the
Partnership.


Section 24.5      Ranking


    The Series E Preferred Units rank, with respect to rights to the payment of
distributions and the distribution of assets in the event of any voluntary or
involuntary liquidation, dissolution or winding up of the Partnership, (i)
senior to all Common OP Units, Series A-3 Preferred Units and all other OP Units
other than OP Units referred to in clauses (ii) and (iii) of this sentence; (ii)
on a parity with all Series E Parity Preferred Units and (iii) junior to all
Preferred OP Units, Series A-1 Preferred Units, Series A-4 Preferred Units,
Series C Preferred Units, Series D Preferred Units and all other OP Units (now
existing or hereafter arising) the terms of which specifically provide that such
OP Units rank senior to the Series E Preferred Units with respect to rights to
the payment of distributions and the distribution of assets in the event of any
liquidation, dissolution and winding up of the Partnership.


Section 24.6    Voting Rights.


Holders of the Series E Preferred Units will not have any voting rights or right
to consent to any matter requiring the consent or approval of the Limited
Partners.


Section 24.7    Transfer Restrictions.


The Series E Preferred Units shall be subject to the provisions of Article 11 of
the Agreement; provided that the General Partner hereby consents to the Transfer
of Series E Preferred Units to any partner, member or other beneficial owner of
any holder of Series E Preferred Units, subject to compliance with Section 11.3
of the Agreement.


Section 24.8    Exchange Rights.


(a)    Series E Preferred Units. Each holder of Series E Preferred Units shall
be entitled to exchange Series E Preferred Units for REIT Shares, at such
holder’s option, on the following terms and subject to the following conditions:


(i)    At any time after the first anniversary of the Contribution Date, each
holder of Series E Preferred Units at its option may exchange each of its Series
E Preferred Units for that number of REIT Shares equal to the quotient obtained
by dividing the Series E Issue Price by $145.00; provided, however, that no
Series E Preferred Units may be exchanged on any proposed Series E Exchange Date
pursuant to this Section 24.8 unless at least 1,000 Series E Preferred Units, in
the aggregate, are exchanged by one or more holders thereof on such Series E
Exchange Date pursuant to Series E Exchange Notices. Each holder of Series E
Preferred Units that has delivered a Series E Exchange Notice to the General
Partner may rescind such Series E Exchange Notice by delivering written notice
of such rescission to the General Partner prior to the Series E Exchange Date
specified in the applicable Series E Exchange Notice.




8



--------------------------------------------------------------------------------





(ii)    The exchange rate is subject to adjustment upon subdivisions, stock
splits, stock dividends, combinations and reclassification of REIT Shares. The
adjustment to the exchange rate will be determined by the General Partner such
that each Series E Preferred Unit will thereafter be exchangeable into the kind
and amount of shares of common or other capital stock which would have been
received if the exchange had occurred immediately prior to the record date for
such subdivision, stock split, stock dividend, combination or reclassification
of the REIT Shares.


(iii)    In case the General Partner shall be a party to any transaction
(including, without limitation, a merger, consolidation, statutory share
exchange, tender offer for all or substantially all of the General Partner's
capital stock or sale of all or substantially all of the General Partner's
assets), in each case as a result of which the REIT Shares will be converted
into the right to receive shares of capital stock, other securities or other
property (including cash or any combination thereof), each Series E Preferred
Unit will thereafter be convertible or exchangeable into the kind and amount of
shares of capital stock and other securities and property receivable (including
cash or any combination thereof) upon the consummation of such transaction by a
holder of that number of REIT Shares or fraction thereof into which one Series E
Preferred Unit was convertible or exchangeable immediately prior to such
transaction.


(iv)    Limitations on Exchange. Notwithstanding anything to the contrary in
this Section 24.8(a):


(A)    Upon tender of any Series E Preferred Units to the General Partner for
REIT Shares pursuant to this Section, instead of issuing the requisite number of
REIT Shares to the exchanging holder of Series E Preferred Units, the
Partnership may elect to make a cash payment to the exchanging holder of Series
E Preferred Units in an amount equal to the product of (i) the Common Stock Fair
Market Value determined as of the Series E Exchange Date and (ii) the number of
REIT Shares that would have been otherwise issued to the exchanging holder of
Series E Preferred Units, for any reason or no reason, including to the extent
necessary to prevent the recipient from violating the Ownership Limitations of
Section 2 of Article VII of the Charter, or corresponding provisions of any
amendment or restatement thereof;


(B)    A holder of Series E Preferred Units will not have the right to exchange
Series E Preferred Units for REIT Shares if (1) in the opinion of counsel for
the General Partner, the General Partner would no longer qualify or its status
would be seriously compromised as a REIT under the Code as a result of such
exchange; or (2) such exchange would, in the opinion of counsel for the General
Partner, constitute or be likely to constitute a violation of applicable
securities laws; and


(C)    The General Partner shall not be required to issue fractions of REIT
Shares upon exchange of Series E Preferred Units. If any fraction of a REIT
Share would be issuable upon exchange of Series E Preferred Units, the General
Partner shall, in lieu of delivering such fraction of a REIT Share, make a cash
payment to the exchanging holder of Series E Preferred Units in an amount equal
to the same fraction of the Common Stock Fair Market Value determined as of the
Series E Exchange Date.
.
(v)    Reservation of REIT Shares. The General Partner shall at all times
reserve and keep available a sufficient number of authorized but unissued REIT
Shares to permit the exchange of all of the outstanding Series E Preferred Units
pursuant to this Section 24.8.




9



--------------------------------------------------------------------------------





(b)    Procedure for Exchange.


(i)    Any exchange described in Section 24.8(a) above shall be exercised
pursuant to a delivery of a Series E Exchange Notice to the General Partner by
the holder who is exercising such exchange right, by (A) fax, email and (B) by
certified mail postage prepaid. The Series E Exchange Notice and certificates,
if any, representing such Series E Preferred Units to be exchanged shall be
delivered to the office of the General Partner maintained for such purpose.
Currently, such office is:


Sun Communities, Inc.
27777 Franklin Road, Suite 200
Southfield, Michigan 48034
Attn: Chief Executive Officer
Fax: (248) 208-2645
Email: gshiffman@suncommunities.com


(ii)    Any exchange hereunder shall be effective as of the close of business on
the Series E Exchange Date. The holders of the exchanged Series E Preferred
Units shall be deemed to have surrendered the same to the General Partner, and
the General Partner shall be deemed to have issued the corresponding number of
REIT Shares at the close of business on the Series E Exchange Date.


(c)    Payment of Series E Priority Return. On the Series E Preferred Unit
Distribution Payment Date next following each the Series E Exchange Date, the
holders of Series E Preferred Units, which exchanged on such date shall be
entitled to Series E Priority Return in an amount equal to a prorated portion of
the Series E Priority Return based on the number of days elapsed from the prior
Series E Preferred Unit Distribution Payment Date through, but not including,
the Series E Exchange Date, less (ii) the amount of the distribution or
dividend, if any, paid on the securities into which the Series E Preferred Units
were exchanged for the quarterly period in which the Series E Exchange Date
occurred.


Section 24.9    No Redemption Rights.


The Partnership shall not have the right to redeem the Series E Preferred Units
and the Series E Preferred Partners shall not have the right to cause the
Partnership to purchase the Series E Preferred Units.


Section 24.10    No Sinking Fund.


No sinking fund shall be established for the retirement or redemption of Series
E Cumulative Preferred Units.


Section 24.11    Status of Reacquired Units.


All Series E Preferred Units which shall have been issued and reacquired in any
manner by the Partnership shall be deemed cancelled and no longer outstanding.


9.    Governing Law. This Amendment shall be interpreted and enforced according
to the laws of the State of Michigan.


10.    Full Force and Effect. Except as amended by the provisions hereof, the
Agreement shall remain in full force and effect in accordance with its terms and
is hereby ratified, confirmed and reaffirmed by the undersigned for all purposes
and in all respects.


10



--------------------------------------------------------------------------------







11.    Successors/Assigns. This Amendment shall be binding upon and shall inure
to the benefit of the parties hereto, their respective legal representatives,
successors and assigns.


12.    Counterparts. This Amendment may be executed in counterparts, all of
which together shall constitute one agreement binding on all the parties hereto,
notwithstanding that all such parties are not signatories to the original or the
same counterpart. Reproductions (photographic, facsimile or otherwise) of this
Amendment may be made and relied upon to the same extent as though such
reproduction was an original.


[The remainder of this page intentionally left blank]






11



--------------------------------------------------------------------------------








GENERAL PARTNER:
                        
Sun Communities, Inc., a Maryland corporation    


By: /s/ Karen J. Dearing                    
Name: Karen J. Dearing
Title: Executive Vice President, Chief Financial Officer,
Secretary and Treasurer
    




[Signatures Continue on Following Page]









--------------------------------------------------------------------------------






SERIES E PREFERRED PARTNER:




Cape Cod Camping Club, Inc., a Massachusetts corporation




By: /s/ Anthony E. Newman Sr.                
Name: Anthony E. Newman Sr.
Its: President





